Per Curiam.
Defendant was found guilty by a jury of taking indecent liberties with a child1 and sentenced to a term of 9-1/2 to 10 years in prison. On appeal defendant contends that the court committed reversible error at the conclusion of the case when the court, in its charge to the jury, outlined the people’s theory of the case. Defendant contends *346that the people’s theory was not supported by the evidence. No objection was made to the charge as given; and, additionally, our examination of the record discloses that the people’s theory, as outlined by the court in its charge, fell within the scope of the proofs.
It is the well-settled law of this state that errors in the instructions to the jury will not be considered unless preserved by an objection or the error results in manifest injustice. GCR 1963, 516.2; People v. Charles Jackson (1970), 21 Mich App 132.
Affirmed.

 MCLA § 750.336 (Stat Ann 1954 Rev § 28.568).